Case 4:19-cv-10056-JLK Document 21 Entered on FLSD Docket 02/18/2020 Page 1 of 5




                         UM TED STA TES D ISTRICT COU RT
                         SO UTHERN D ISTRICT OF FLORIDA

                       CASENO.19-10056-d1V-K1NG/BECERlkA
  JAY CU> INGS,VON M W TINEZ,
  D API-IN E TOU SSAINT,M ITZIE
  R AN CY ,JANi.ELL TAV ERNIER,
             .,v



        Plaintiffs,
                                                 OR DER SETTIN G
                                           TR TAL:AU G UST 24,2020
                                           PR E-TR IAL :JUNE 12,2020
  GLENTEX,1NC.,doing businessas            DISCO VERY D EA DLINE :A PRIL 8,2020
  Woody's,V CHAEL PINTER                   & MOTION DEADLINE:AIN L 13,2020
        D efendants.
                                       /

        IT ISORDERED andADJUDGED thatthiscasçisherebysetfortrialonihetwo-

  week trialcalendarcomm encingA ugust24i2020,at9:00 a.m .,attheUnitedStates

  Courthouse,301Sim onton Street,Key W est,Florida in Courtm om 1,FirstFloor.

                                   CALENDA R C ALL

  ln orderto m ake sure thatcases seton thi;calendarare com pletely ready fortrialand that

  a11m attersw hich m ightbe a cause ofdelay ofthetrialhave been ruled upon,the Court

  hrrebyschedulesacalendarcallforAugust20,2020,at1ù:00a.m.,attheJames
  '                                                                 *
                                       ,

  Law rence K ing FederalJustice Building,99N .E.4th Street,Eleventh Floor,Courtroom

  #2,M iam i,Florida.A 11D efendants,whetherin pre-trialcustody orreleàsed on bond,
                                                     3


  m ustbepresentforthiscalendarcall.
Case 4:19-cv-10056-JLK Document 21 Entered on FLSD Docket 02/18/2020 Page 2 of 5



        Underexisting policies and agreem ents between the state and federalcourts of

  Florida,thejudgewhoentersthefirstwritten orderschedulingacasefortrialonadate
  sethaspriority overthe service ofthe attorney so scheduled forthe date set. See

  Krasnow v.Navarro,909F.2d451(11thCir.1990).
        Itshallbethedutyoftheattorneysherein settoensurethatnootherjudge
  schedulesthem fora trialthatim pactsupon oyconflictsw ith the date setforth above. If

  anycounselreceivesawrittennoticeofatrialfrom anotherjudge,ineitherjtateor
  '                                       '       j.                        '
  federalcourt,thatin any w ay conflictsw ith thistrlalscheduled setting,itistheobligation

  ofthatattorneytonotifythatjudgeimmediatelysothatthejudgemayreschedulehisor
  hercalendar,thusleaving counselcopflict-free forthiscase.

        Any private agreem ent,suggested ofproposed Rule 16 scheduling conference

  agreem èntsbetween counsel,Rule 16 scheduling orderorothercourtordersattempting to

  setdates ordeadlinescontrary to thisorderarehereby stricken and declared void.
                                          .



                   '
         Theabove styled causeishereby setfornnalpre-trialcpnferenceon June 12,
                   -




  2020,at11:00 a.m .,attheJam esLawrenceKingFederalJusticeBuilding,99N .E.4th
                       e    .

  Stred ,Eleventh Flopr,Courtroom #2,M iam i,Florida.

             REFERENCE OF ALL PRETRIAL DISCOVERY N ATTERS
                 TO M AGIjTM TE JUDGE JACQUELG E BECERRA
  Pursuantt0.28U .S.C.j636 andtheM agistrateRulesoftheLocalRulesofthç Southern
  D istrict'
           ofFlorida,the above-captioned cause isrefenzd to United StatesM agistrate



                                              2
Case 4:19-cv-10056-JLK Document 21 Entered on FLSD Docket 02/18/2020 Page 3 of 5



  Judge JacquelineB ecerra to takeal1necessary and properaction asrequired by 1aw with

  respectto any and a11pretrialdiscovery m atters. Any m otion affecting deadlinessetby

  the Court'sScheduling Olderisexcluded from thisreferral,unlessspecifically referred

  by separate Order. ItisFU RTHER ORD ERED thatthe partiesshallcom ply w ith

  M agistrateJudgeJacquelineBecenp'sdiscoveY procedures.
                DISCO VER Y AN D M O TIO N PR ACTICE D EA DLINES

  Pursuantto S.D .Fla.LocalRule 16.1,the partiesshallabide by the follow ing tim e

  schedule underpenalty ofdism issalorothersanctions:

               A PR TL 8,2020:DEADLINE FOR CONDUUTING
               DISCOVERY.No discovery willbepennitted afterthis
               date,in orderthatthepartiesand the courthave a11facts of
               record priorto the deadline forfiling m otionsand atpre-trial
               conference. M oreover,theparties shallexchange expert
               witnessreportsNO LATER TH A N 120D AY S priorto the
               pretrialconference.

               A PR TL 13,2020:DEADLINE FOR FILING ALL
               M OTIO N S.Pleading practice endson thisdate exceptfora
               response by opposing party and reply to response by m oving
               party. A LL M OTIO N S,IN CLUDIN G M O TIO NS IN
               LIM IN E,SH A LL BE FILED PRIOR TO TH IS DA TE.
               M otionsforextension oftim e forrepliesand responses
                cannotbegranted duetothelimited(30-day)timelimitfor
                the Court'sconsideration ofm otionsand responsesfiled on
                the lastday.A 11unresolved m otionsw illbe considered and
                ruled upon atthe pre-trialconference.

                TEN dayspriorto PTC:One attorney from each party having
                authority to enterinto stipulations and m ake adm issions,shall
                m eetto prepare and file the finalpre-trialstipulation.

                The attorneysm uststipulate to a Sçstatem entofthe Case,''as
Case 4:19-cv-10056-JLK Document 21 Entered on FLSD Docket 02/18/2020 Page 4 of 5



               required by the LocalRulesofthe Southem D istrictofFlorida.
               ltw illbeunacceptable forthe attorneysto draftseparate   .
               Statem entsoftheCase(i.e.,onefortheplaintiff,oneforthe
               defendant),andthepre-trialstipulationwillbesubje'ctto '
               rejectionbytheCourtfornon-compliance.A unilateral
               staiem entofthecaseby onepartyisnotastipulation offacts
               ascontem plated by theRules. Thisisnottheplace forcounsel
               tomakeopeningstatementsorclosing arg
                                                  'um ents.fortheir
               clients.Itisajointsti
                                   .pulationastothei
                                                   ussuesofthe'
                                                              case.
               JUNE 5,2020:DEADLINE FOR FILING èXEY RIAL
               STIPULATIUN. Thepre-trialstipulation mustbefiled with
               the Clerk ofCourt.A courtesy copy ofthe pre-trial
               stipulation shallbeprovided to Cham bers. Cham bers shallbe '
               nötified at(305)523-5105 ofany settlementbetween the
               partiesby 4:30 p.m .oh this date.

               PRE-TRIAL PONFERENCE:Theconference
               shallbeattendedby atleastoneoftheattorneyswho will
               conductthe trialforeach ofthepartiesand by any
               ur epresented party. Ifthere ar8 any uùresolved pending
               m otions,cpunsel'm ustbe fully prepared to presentargum ent
               to the Courtand m ay expectthe Court. to ruleon said m otions
               atthefinalpre-trialconference.Itisthepum oseoftheCourt
               in setting thisschedulçto havea11issuesresolyed,with
               nothtngfortheattorneystodo'between finalpre-trial
               conference and trial,exceptto'sum m on and to preparetheir
               wiinessesfortrial.Iteliminateslasi-minutemotion and
               discovery practice requiring lawyersto respond frantically to
               noticesofdeposition and m otions.

        ThisOrder,establishing the deadlinesforcom pletion ofm otion practice,

  discovery,and filing ofPretrialStipulation shallbestrictly follow ed by counsel,

  notwithstanding any LocalRuleorprivateagreementbetween counsel,any filed (or
  unfled)proposedLocalRule16schedulingdeadlines,oranyothercourtorderbyother
  Judges.

                                             4
Case 4:19-cv-10056-JLK Document 21 Entered on FLSD Docket 02/18/2020 Page 5 of 5




          D ON E and OR DERED in Cham bers atthe Jam esLaw rence K ing FederalJustice

  Buildipg and U nited States Courthouse,M iam i,Florida,dated this 18th day ofFebruary,

  2020.
                                                                      e.z
                                                                        ''   (..   '   .   '




                                                J         AWREYCE KING                              J
                                                UN IT STATES DISTRICT                           E
                                                SOUTHERN D ISTRICT OF FLO                      DA


  CC:
  CounselforPlaints -
  G W are Cornell,Jr.
  Cornell& A ssociates
  2645Executive Park Dr.
  W eston,FL 33331
  954-618-1041
  Fax:954-944-1969
  Email:ware@ warecornell.com
  CounselforDefendant.
  Luke Clinton Savage
  Allen N orton & Blue
  121M ajorcaAvenue
  Suite 300
  CoralG ables,FL 33134
  305-445-7801
  Fax:305-442-1578
  Email:lsavage@anblaw.com
